IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRENDA M. DUDEK AND MICHAEL H.           : No. 629 MAL 2016
DUDEK,                                   :
                                         :
                  Petitioners            : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
THE CHESTER COUNTY HOSPITAL              :
AND HEALTH SYSTEM, DR. RICHARD           :
DONZE, D.O., MPH, DR. STEPHAINE          :
CICCARELLI, M.D., TERESE M.              :
WINKLER, "OTHER JOHN AND/OR              :
MARY DOE DOCTORS", DR. MARTYE L.         :
MARSHALL, M.D., NEIGHBORHOOD             :
HEALTH AGENCIES, INC.,                   :
NEIGHBORHOOD VISITING NURSES             :
ASSOCIATION, DEBBI TRAVERS,              :
NURSE, STEPHEN J. OLSEN, ESQUIRE         :
AND GAWTHROP GREEN WOOD, P.C.,           :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.